           Case 9:19-bk-11788-FMD          Doc 25     Filed 10/29/20     Page 1 of 2




                                     ORDERED.
  Dated: October 28, 2020




                   IN THE UNITED STATES BANKRUPTCY COURT
                MIDDLE DISTRICT OF FLORIDA, FORT MYERS DIVISION
 In Re:

 ALISON MAJOR ROSS                                   Case No. 9:19-bk-11788-FMD

                  Debtor.
                                              /

                ORDER GRANTING MOTION TO SELL PROPERTY
             FREE AND CLEAR OF PURPORTED LIENS AND INTERESTS

       THIS CAUSE came before the Court for hearing on October 22, 2020 upon the
Trustee’s Motion to Sell Property of the Estate Free and Clear of Purported Liens and Interests
(Doc. No. 22) to AB Investments, LLC, or its permitted assigns or designees. The Court
reviewed the record and the Court being otherwise fully advised, it is

       ORDERED that the Trustee’s Motion to Sell Property of the Estate Free and Clear of
Purported Liens and Interests is granted.

        IT IS FURTHER ORDERED that the Trustee is hereby authorized to sell the
bankruptcy estate’s interest in the following property free and clear of liens, encumbrances and
interests on the terms contained in the Trustee’s motion: 15863 Willoughby Lane, Fort Myers,
Florida 33905 – Lot 3, Block 2, Unit 1, Riverdale Shores – Plat Book 33, Page 56. Sale is
conditioned upon all property lienholders either being paid in full subject to a proper payoff, or
approval of a short sale contingent on the secured creditor’s approval.

       IT IS FURTHER ORDERED that the following are authorized to be paid at closing,
with net proceeds to the bankruptcy estate:
            Case 9:19-bk-11788-FMD          Doc 25     Filed 10/29/20     Page 2 of 2




       a.      Mr. Cooper – Approximately $103,500.00, but subject to a proper payoff or such
               other amount as is approved for a short sale with secured creditor’s approval.

       b.      Commission – Debra Monterosso/National Default Realty and any cooperating
               agent/broker, if any - $7,200.00.

       c.      Other reasonable and customary closing costs to the Trustee, as Seller, which may
               include the following:

              i.   Settlement/Closing Charges (Approximately)                         $   995.00
             ii.   Title Insurance/Search (Approximately)                             $ 1,175.00
            iii.   Reasonable and customary closing costs not to exceed               $   250.00
            iv.    Transfer Tax (State and/or County)                                 $   840.00
             v.    2019 Taxes and/or Prorated taxes                                   $   445.00
            vi.    Trustee Liability Insurance                                        $   650.00

       IT IS FURTHER ORDERED that the Court waives the 14-day stays set forth in Rules
6004(h) and 6006(d) of the Federal Rules of Bankruptcy Procedure and this Order granting this
motion be immediately enforceable and that the closing under the purchase agreement may occur
immediately.


Trustee Robert E. Tardif Jr. is directed to serve a copy of this order on interested parties who do
not receive service by CM/ECF and file a proof of service within three days of entry of this
order.
